 1

 2                                                                                    JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11
                                                       )
12   PERRY C. BUTLER,                                  )    Case No. ED CV 14-01616-VBF (JEM)
                                                       )
13                          Plaintiff,                 )
                                                       )          JUDGMENT
14                  v.                                 )
                                                       )
15   AMERICAN FORENSIC NURSES and                      )
     MARTHA NUNEZ Badge #1032 et al.                   )
16                                                     )
                            Defendants.                )
17                                                     )
                                                       )
18                                                     )
                                                       )
19                                                     )
                                                       )
20                                                     )
21          IT IS ADJUDGED that Plaintiff’s federal-law claims are dismissed with prejudice and his
22   state-law claim is dismissed without prejudice.
23

24

25   Dated: July 12, 2019
26                                                           VALERIE BAKER FAIRBANK
                                                           UNITED STATES DISTRICT JUDGE
27

28
